Case 20-62169-lrc         Doc 20   Filed 03/12/20 Entered 03/12/20 17:56:27          Desc Main
                                   Document      Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

  IN RE:                                       ) CASE NO. 20-62169-LRC
                                               )
  CYNTHIA ANDERSON-GRAYSON,                    ) CHAPTER 13
                                               )
           Debtor.                             )
                                               )

                          NOTICE OF APPEARANCE OF COUNSEL
           PLEASE TAKE NOTICE, that the undersigned hereby appears as counsel for

  U.S. Bank Trust National Association, as Trustee of the Cabana Series III Trust, c/o BSI

  Financial Services, Inc., its servicing agent, a secured creditor and party in interest, and

  hereby requests that all notices given or required to be given in this case, and all papers

  served or required to be served in this case, be given to and served upon:

           Marc E. Ripps, Esq.
           P.O. Box 923533
           Norcross, Georgia 30010-3533
           (770) 448-5377
           Email: meratl@aol.com
                     th
           This 12 day of March, 2020.

  Prepared By:

  /s/ Marc E. Ripps
  Marc E. Ripps
  Georgia Bar No. 606515

  P.O. Box 923533
  Norcross, Georgia 30010-3533
  (770) 448-5377
  Email: meratl@aol.com
Case 20-62169-lrc     Doc 20     Filed 03/12/20 Entered 03/12/20 17:56:27             Desc Main
                                 Document      Page 2 of 2



                               CERTIFICATE OF SERVICE

         This is to certify that I have served the following parties in this matter with a copy
  of the within and foregoing by, unless otherwise noted, depositing a true and correct
  copy in the U.S. Mail with sufficient postage affixed thereto and properly addressed as
  follows:

  Melissa J. Davey, Esq.
  Standing Chapter 13 Trustee
  Via Electronic Notice

  Cynthia Anderson-Grayson*
  2435 Haverford Way
  Decatur, GA 30032
         *Pro se
                 th
         This 12 day of March, 2020.

                                                        /s/ Marc E. Ripps
                                                        Marc E. Ripps
                                                        Georgia Bar No. 606515
  P. O. Box 923533
  Norcross, GA 30010-3533
  (770) 448-5377
  Email: meratl@aol.com
